DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 05/05/2021.
Claims 1, 8, 10, and 13 have been amended.
Claims 5, 6, and 14 have been cancelled without prejudice.
 Claims 1-4, 7-13, 15, and 16 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/05/2021, with respect to rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 7-13, 15, and 16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an in-vehicle device, comprising: 
a camera configured to photograph a front side of a vehicle; and 
a processor configured to detect traffic light information by recognizing a traffic light in an image captured by the camera, cumulatively store the detected traffic light information, and provide traffic light prediction information for the traffic light based on the accumulated traffic light information,
wherein the processor is configured to calculate a parameter based on the cumulative data matching the traffic according to a statistical analysis method, calculate a confidence level of the cumulative data and a confidence interval based on the confidence level, and determine a lower limit of the confidence interval to be the signal change time point.

The closes prior art of records is Gao et al. (US 2020/0410263) in view of Yuasa (US 2020/0286371) where it discloses a an in-vehicle device, comprising: 
a camera configured to photograph a front side of a vehicle; and 
a processor configured to detect traffic light information by recognizing a traffic light in an image captured by the camera, cumulatively store the detected traffic light information, and provide traffic light prediction information for the traffic light based on the accumulated traffic light information. However, the cited reference fail to individually disclose, or suggest when combined, wherein the processor is configured to calculate a parameter based on the cumulative data matching the traffic according to a statistical analysis method, calculate a confidence level of the cumulative data and a confidence interval based on the confidence level, and determine a lower limit of the confidence interval to be the signal change time point.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the processor is configured to calculate a parameter based on the cumulative data matching the traffic according to a statistical analysis method, calculate a confidence level of the cumulative data and a confidence interval based on the confidence level, and determine a lower limit of the confidence interval to be the signal change time point in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689